FILED
                                                                                   June 2, 2021
                                                                                    released at 3:00 p.m.
                                                                                EDYTHE NASH GAISER, CLERK
No. 19-1102 – State of West Virginia v. Gerald Jako, Jr.                        SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA




Wooton, Justice, dissenting:

              The Confrontation Clause set forth in the Sixth Amendment to the United

States Constitution and article III, section 14 of the West Virginia Constitution guarantees

an accused the right to confront and cross-examine witnesses. 1 This constitutional right is

of critical importance, yet the majority finds that the petitioner, Gerald Jako, forfeited it by

engaging in wrongdoing that was intended to prevent his girlfriend and co-defendant,

Samantha England, from testifying against him at trial. See Syl. Pt. 11, State v. Mechling,

219 W. Va. 366, 633 S.E.2d 311 (2006)(“Under the doctrine of forfeiture, an accused who

obtains the absence of a witness by wrongdoing forfeits the constitutional right to

confrontation.”). 2 In so holding, the majority embarks on a steady path of erosion of the




       1
         In the United States Constitution the Sixth Amendment provides: “In all criminal
prosecutions, the accused shall . . . be confronted with the witnesses against him[.]”
Likewise, the Confrontation Clause contained in the article III, section 14 of the West
Virginia Constitution provides that in “[t]rials of crimes, and misdemeanors . . . the accused
shall be . . . confronted with the witness against him[.]”
       2
        In two new syllabus points the majority modifies the holding in Mechling to include
an additional element that an accused must engage in wrongdoing with the intent to obtain
the absence of a witness. In this regard, the majority holds in syllabus points four and five:

                     Before a circuit court may admit an out-of-court
              testimonial statement under the common law, forfeiture-by-
              wrong doing doctrine, codified in Rule 804(b)(6) of the West
              Virginia Rules of Evidence (2014), the court must find by a
              preponderance of the evidence that the defendant (1) acted
              wrongfully, or acquiesced to the wrongful actions of another;
                                               1
Confrontation Clause, broadly applying an evidentiary rule which unquestionably

precludes the petitioner’s exercise of this most basic constitutional right. Because I

strongly disagree that the facts in this case warrant a determination that the petitioner

engaged in wrongdoing sufficient to support the forfeiture of his right to confront his

accuser, I respectfully dissent.




                               I. The Confrontation Clause

              The Confrontation Clause has been described by the United States Supreme

Court as a “bedrock procedural guarantee” which “applies to both federal and state

prosecutions.” Crawford v. Washington, 541 U.S. 36, 42 (2004). As the Supreme Court

so poignantly stated in Pointer v. Texas, 380 U.S. 400 (1965):

                      It cannot seriously be doubted at this late date that the
              right of cross-examination is included in the right of an accused
              in a criminal case to confront the witnesses against him. And
              probably no one, certainly no one experienced in the trial of
              lawsuits, would deny the value of cross-examination in
              exposing falsehood and bringing out the truth in the trial of a
              criminal case. See, e.g., 5 Wigmore, Evidence s 1367 (3d ed.
              1940). The fact that this right appears in the Sixth Amendment
              of our Bill of Rights reflects the belief of the Framers of those

              (2) did so with the intent to cause a witness to be unavailable;
              and (3) actually rendered the witness unavailable.

                      To the extent that State v. Mechling, 219 W. Va. 366,
              633 S.E.2d 311 (2006), does not limit application of the
              forfeiture-by-wronging doctrine to when a defendant engaged
              in wrongdoing with the intent to obtain the absence of a
              witness, as required under Giles v. California, 554 U.S. 353
              (2008), that case is modified.
                                             2
             liberties and safeguards that confrontation was a fundamental
             right essential to a fair trial in a criminal prosecution. . . . . This
             Court in Kirby v. United States, 174 U.S. 47, 55, 56, 19 S.Ct.
             574, 577, 43 L.Ed. 890 [(1899)], referred to the right of
             confrontation as ‘(o)ne of the fundamental guaranties of life
             and liberty,’ and ‘a right long deemed so essential for the due
             protection of life and liberty that it is guarded against
             legislative and judicial action by provisions in the constitution
             of the United States and in the constitutions of most, if not of
             all, the states composing the Union.’ Mr. Justice Stone, writing
             for the Court in Alford v. United States, 282 U.S. 687, 692, 51
             S.Ct. 218, 219, 75 L.Ed. 624 [(1931)], declared that the right
             of cross-examination is ‘one of the safeguards essential to a fair
             trial.’ And in speaking of confrontation and cross-examination
             this Court said in Greene v. McElroy, 360 U.S. 474, 79 S.Ct.
             1400, 3 L.Ed.2d 1377[(1959)]:
                    ‘They have ancient roots. They find expression
                    in the Sixth Amendment which provides that in
                    all criminal cases the accused shall enjoy the
                    right ‘to be confronted with the witnesses against
                    him.’ This Court has been zealous to protect
                    these rights from erosion.’ 360 U.S., at 496-497,
                    79 S.Ct., at 1413 (footnote omitted.[).]


Pointer, 380 U.S. at 404-05 (emphasis added).




                     II. The Forfeiture by Wrongdoing Doctrine


             Notwithstanding the essential importance of this constitutional right, the

United States Supreme Court has recognized, going back to the common law, that a

defendant can engage in wrongdoing sufficient to forfeit it (hereinafter sometimes referred

to as “the forfeiture-by-wrongdoing doctrine”). The issue was first discussed by the

Supreme Court in Reynolds v. United States, 98 U.S. 145 (1878). In Reynolds, the

                                               3
defendant was charged with bigamy and was found to have kept his second wife away from

home so that she could not be served with a subpoena commanding her to testify against

him at his trial. Id. at 159-60. The trial court permitted the state to introduce testimony

from the defendant’s second wife taken in a prior trial against him for the same offense.

Id. at 160.




              On appeal, the Supreme Court determined that the defendant had engaged in

the wrongful overt act of concealing his wife – the witness against him – to keep her from

testifying at trial. The Supreme Court determined that

              [t]he Constitution gives the accused the right to a trial at which
              he should be confronted with the witnesses against him; but if
              a witness is absent by his own wrongful procurement, he
              cannot complain if competent evidence is admitted to supply
              the place of that which he has kept away. The Constitution
              does not guarantee an accused person against the legitimate
              consequences of his own wrongful acts. It grants him the
              privilege of being confronted with the witnesses against him;
              but if he voluntarily keeps the witnesses away, he cannot insist
              on his privilege. If, therefore, when absent by his procurement,
              their evidence is supplied in some lawful way, he is in no
              condition to assert that his constitutional rights have been
              violated.
Id. at 158.




              The Supreme Court again addressed the forfeiture-by-wrongdoing doctrine

in Davis v. Washington, 547 U.S. 813 (2006), with the late Justice Antonin Scalia writing

for the majority. The Davis decision involved two different domestic violence cases. In
                                              4
the first, the defendant was charged with a felony violation of a domestic no-contact order

and the victim, the defendant’s girlfriend, failed to appear as a witness against him at trial.

Id. at 818-19. The State sought to introduce a 911 recording of the conversation between

the victim and the operator in which the victim was calling to report domestic violence.

The victim reported that that defendant Davis was beating on her with his fists. Id. at 818.

The defendant objected to the admission of this evidence based on his confrontation right.

The trial court admitted the recording over objection and the defendant was convicted. His

conviction was affirmed on appeal to the Supreme Court of Washington and the Supreme

Court granted certiorari. Id. at 819.




              In the second case, police responded to a domestic violence call between a

husband and wife. One of the police officers had the wife complete and sign a battery

affidavit wherein she handwrote the following statement: “‘Broke our Furnace & shoved

me down on the floor into the broken glass. Hit me in the chest and threw me down. Broke

our lamps & phone. Tore up my van where I couldn’t leave the house. Attacked my

daughter.’” Id. at 820. The husband was charged with domestic battery and violating his

probation. As was the factual situation in the first case discussed supra, the defendant’s

wife did not attend his bench trial. The trial court allowed the evidence of the wife’s battery

affidavit to be admitted into evidence over the husband’s objection, and he was convicted.

The conviction was affirmed on appeal by the Indiana appellate courts. The Supreme Court

granted certiorari. Id. at 821.


                                              5
              The focus of the Supreme Court in Davis was on whether the 911 call or the

victim’s statement contained in the battery affidavit were “testimonial” and therefore

subject to the Confrontation Clause analysis. Id. at 817. The respondents raised the

forfeiture-by-wrongdoing doctrine only as additional support for why the respective

victim’s statements were properly admitted at trial. Accordingly, the Supreme Court did

not discuss the specifics of the respective defendant’s wrongdoing in these cases because

that was not the basis for the lower courts’ admission of the statements. However, in regard

to the argument that domestic violence cases required greater flexibility in the use of

testimonial evidence when a witness fails or refuses to testify, the Supreme Court stated:

              This particular type of crime is notoriously susceptible to
              intimidation or coercion of the victim to ensure that she does
              not testify at trial. When this occurs, the Confrontation Clause
              gives the criminal a windfall. We may not, however, vitiate
              constitutional guarantees when they have the effect of allowing
              the guilty to go free. . . . But when defendants seek to
              undermine the judicial process by procuring or coercing
              silence from witnesses and victims, the Sixth Amendment does
              not require courts to acquiesce. While defendants have no duty
              to assist the State in proving their guilt, they do have the duty
              to refrain from acting in ways that destroy the integrity of the
              criminal-trial system. We reiterate what we said in Crawford:
              that “the rule of forfeiture by wrongdoing . . . extinguishes
              confrontation claims on essentially equitable grounds.” 541
              U.S., at 62, 124 S.Ct. 1354 (citing Reynolds, 98 U.S., at 158–
              159). That is, one who obtains the absence of a witness by
              wrongdoing forfeits the constitutional right to confrontation.


547 U.S. at 832-33 (some emphasis added).




                                             6
              Two years after Davis, in Giles v. California, 554 U.S. 353 (2008), the

defendant shot his ex-girlfriend six times, killing her. At trial, the State sought to introduce

statements that the murder victim made to police who responded to a domestic violence

call about three weeks before the murder. The statements involved the defendant’s threats

to kill the victim if he found her cheating on him. Over the defendant’s objection, the trial

court admitted the statements under a California law “that permits admission of out-of-

court statements describing the infliction or threat of physical injury on a declarant when

the declarant is unavailable to testify at trial and the prior statements are deemed

trustworthy.” Id. at 357 (citing Cal. Evid. Code Ann. § 1370 (West Supp. 2008)).




              Justice Scalia, writing for the Supreme Court, once again examined the

doctrine of forfeiture by wrongdoing and found that

              [t]he common-law forfeiture rule was aimed at removing the
              otherwise powerful incentive for defendants to intimidate,
              bribe, and kill the witnesses against them—in other words, it is
              grounded in “the ability of courts to protect the integrity of
              their proceedings.” Davis, supra, at 834, 126 S.Ct. 2266. The
              boundaries of the doctrine seem to us intelligently fixed so as
              to avoid a principle repugnant to our constitutional system of
              trial by jury: that those murder defendants whom the judge
              considers guilty (after less than a full trial, mind you, and of
              course before the jury has pronounced guilt) should be
              deprived of fair-trial rights, lest they benefit from their judge-
              determined wrong.


554 U.S. at 374 (footnote omitted). The Giles Court went on to determine that intent is an

element that must be shown for the forfeiture rule to apply: “The manner in which the rule

                                               7
was applied makes plain that unconfronted testimony would not be admitted without a

showing that the defendant intended to prevent a witness from testifying.” Id. at 361 (some

emphasis added). 3 Because the state courts failed to consider the defendant’s intent, finding

it “irrelevant to the application of the forfeiture doctrine[,]” the Supreme Court reversed

and remanded the case for further proceedings. Id. at 377.




              It is clear from both the Davis and the Giles decisions that the Supreme Court

was focused on an application of the forfeiture-by-wrongdoing doctrine which balanced

protecting the criminal trial system against a defendant’s right to confront witnesses. In

that regard, the Supreme Court readily acknowledged that a defendant should not benefit

from his or her wrongdoing that rises to the level of undermining the judicial process. See

Davis, 547 U.S. at 832-33. However, the Supreme Court was equally mindful of the real

conflict between the need to protect the integrity of the judicial process and the need to

protect the essential constitutional right of confrontation. As Justice Scalia so eloquently

articulated on this point:

              [T]he guarantee of confrontation is no guarantee at all if it is
              subject to whatever exceptions courts from time to time
              consider “fair.” It is not the role of courts to extrapolate from
              the words of the Sixth Amendment to the values behind it, and

       3
        It is this language, indicating that intent is part of an application of the forfeiture-
by-wrongdoing doctrine, which caused the majority to modify the holding of Mechling.
See supra note 2; see also W. Va. R. Evid. 804(b)(6) (providing that a statement is not
excluded by the hearsay rule where the declarant is unavailable and the statement is
“offered against a party that wrongfully caused – or acquiesced in wrongfully causing –
the declarant’s unavailability as a witness, and did so intending that result.”).
                                               8
              then to enforce its guarantees only to the extent they serve (in
              the courts’ views) those underlying values. The Sixth
              Amendment seeks fairness indeed—but seeks it through very
              specific means (one of which is confrontation) that were the
              trial rights of Englishmen. It “does not suggest any open-ended
              exceptions from the confrontation requirement to be developed
              by the courts.” Crawford [v. Washington, 541 U.S. [36], at 54,
              124 S.Ct. 1354.


Giles, 554 U.S. at 375-76 (footnote omitted).




                     III. West Virginia’s Adoption of the Doctrine

              Following Davis, this Court was presented with an appeal of a domestic

battery conviction where the circuit court allowed the victim’s statements to be admitted

at trial, over the defendant’s objection, because the victim did not appear to testify.

Mechling, 219 W. Va. at 369-70, 633 S.E.2d at 314-15. The victim told another witness to

the domestic battery, as well as a law enforcement officer, that the defendant hit her in the

head and that she had a knot. Id. at 370, 633 S.E.2d at 315. This Court found that victim’s

statements were improperly admitted against the defendant in violation of the

Confrontation Clause as set forth in the Sixth Amendment to the United States Constitution

and article III, section 14 of the West Virginia Constitution. The defendant’s conviction

was reversed, and the case remanded to the circuit court for further proceedings. Id. at 379,

633 S.E.2d at 324.




                                             9
              In reaching this decision, the Court was very mindful of the impact it might

have on domestic violence victims. As the Court noted:

              We reach our decision in this case with some hesitation. This
              Court is painfully aware that domestic violence cases
              inherently present a combination of circumstances that
              obstruct, yet simultaneously intensify the need for, successful
              criminal prosecutions: low victim cooperation and high same-
              victim recidivism. See Tom Lininger, “Prosecuting Batterers
              after Crawford,” 91 Va.L.Rev. 747, 768–71 (2005).
              Frequently, the victims of domestic violence are deeply
              conflicted about their plight and refuse to seek police
              intervention, let alone testify at trial. Society commonly
              expects a victim of domestic violence to call the police.
              However, empirical data show that most domestic-violence
              victims do not call the police, and even when the police are
              called, the outcome is not always positive. May Ann Dutton,
              “Understanding Women’s Responses to Domestic Violence: A
              Redefinition of Battered Woman Syndrome,” 21 Hofstra
              L.Rev. 1191, 1229 (1993).


Mechling, 219 W. Va. at 379, 633 S.E.2d at 324. It was out of this concern only that the

Court decided to adopt the forfeiture-by-wrongdoing doctrine, despite the fact that the

forfeiture issue was neither raised as an assignment of error nor argued in the briefs

submitted to the Court in Mechling. Nevertheless, as previously mentioned, the Court held

in syllabus point that “[u]nder the doctrine of forfeiture, an accused who obtains the

absence of a witness by wrongdoing forfeits the constitutional right to confrontation.” Id.

at 369, 633 S.E.2d at 314, Syl. Pt. 11. In so holding, the Court cautioned:

              The U.S. Supreme Court was not unmindful of this problem in
              domestic violence prosecutions when it issued Crawford and
              Davis, and neither is this Court. Still, the protections provided
              by the Constitution and the Confrontation Clause cannot be
              sacrificed by the State upon the altar of expediency to achieve
                                             10
              a conviction in a domestic violence case. But those protections
              may be sacrificed by the accused through a time-tested
              equitable doctrine: forfeiture.


Id. at 380, 633 S.E.2d at 325 (footnote omitted).



              Significantly, in its adoption of this doctrine the Court was solely focused on

its application in domestic violence cases. As the Court stated:

                      An accused’s coercion or intimidation of a victim of
              domestic violence so as to trigger forfeiture can take many
              forms. The most obvious situation is where the accused
              directly confronts the victim after being charged, and
              intentionally coerces the victim into changing his or her
              statement, or simply not testifying. Another likely situation
              where an accused may trigger forfeiture is when, after being
              charged, the accused engages in further abuse or intimidation
              of the victim which is not explicitly intended to alter, but has
              the effect of altering, the victim’s testimony. But,“[b]attered
              women . . . may perceive danger and imminence differently
              from men. . . . A subtle gesture or a new method of abuse,
              insignificant to another person, may create a reasonable fear in
              a battered woman.” People v. Romero, 13 Cal.Rptr.2d 332, 336
              n.6 (1992) (citation omitted). Hence, the most difficult
              forfeiture situation for courts to assess will be those
              circumstances where the victim responds to a batterer’s actions
              that precede the domestic violence charge—that is, where the
              accused’s earlier conduct and threats (statements like “don’t
              you ever call the police or else!”) cause the victim to decline to
              testify, claim a lack of memory, or be absent from the trial.
                     In order for forfeiture to be proven in domestic violence
              actions, prosecutors, law enforcement officers and courts must
              secure evidence—possibly from third parties—prior to trial,
              indicating that these victims are too frightened to testify about
              the intimidating and coercive character of the accused’s
              actions. If a victim is too scared to testify against the accused,
              for fear of retribution, the victim will probably also be too
              scared to testify in any pre-trial forfeiture proceeding.
                                             11
219 W. Va. at 381, 633 S.E.2d at 326 (emphasis added). Other than this discussion of

hypothetical facts that could support a determination that a defendant by his wrongdoing

could forfeit his right to confront a victim, the Mechling opinion is wholly devoid of any

discussion of any facts which would warrant application of the forfeiture-by-wrongdoing

doctrine outside the narrow confines of domestic violence. Indeed, given the Court’s

reversal of the defendant’s conviction, there was no analysis or discussion of what conduct

by this defendant was – or even could be – sufficient to support a finding of wrongdoing

that would warrant forfeiture of his right to confront his accuser.




              IV. What Conduct Warrants Application of the Doctrine

              Consequently, neither Mechling nor any case thereafter – until today – has

this Court actually applied the forfeiture-by-wrongdoing doctrine to defeat a defendant’s

confrontation clause objection to admission of evidence. Thus, the instant case is one of

first impression for this Court to decide what conduct constitutes wrongdoing by a

defendant sufficient to warrant application of the doctrine. It is disconcerting that the

majority, having never previously examined the question, so easily decides this question

against the petitioner under the fact and circumstances presented here.




              The alleged “wrongdoing” at issue in this case arises from recorded phone

conversations between the petitioner and his girlfriend/co-defendant, Ms. England. In
                                             12
those conversations, the petitioner tells Ms. England such things as he had no use for her,

that she could “be whatever you want to be as long as it’s loyal and honest and true to

me[,]” that he would never leave her unless she was disloyal, that she should not be running

her mouth – “[i]t’s destructive[,]” that he loved her but she was lying, that he wanted her

loyalty, and that he wanted a woman he could count on and trust. 4 Critically, these recorded

conversations fail to show the petitioner either threatening to harm Ms. England, coercing

her, or intimidating her in any way. Moreover, the record was devoid of any evidence of

domestic violence or an abusive relationship between the petitioner and Ms. England which

could have factored into the determination of any perceived “wrongdoing” by the petitioner

regarding Ms. England’s decision to decline a plea deal offered by the State. 5 Nonetheless,


       4
        Closing its eyes to the reality of criminal law at the trial court level, the majority
determines that these statements not only support the circuit court’s finding that the
petitioner “acted with intent to render Ms. England unavailable to testify at trial[,]” but that
“he exerted enough power over her to persuade her to abandon a plea deal that earned her
a sentencing recommendation from the State, no recommendation for a gun-specific
finding, and dismissal of the second count in the indictment.”

       Quite frankly, it is no wonder that Ms. England backed out of this so-called plea
“deal.” In the eyes of many defense attorneys, a plea deal that results in a recommended
sentence of forty years is no deal at all, although it could be a starting point for plea
negotiations – an option within the control of the State, which, for reasons unknown, seems
never to have considered the possibility of “sweetening the deal” in exchange for Ms.
England’s testimony.

       5
         Ms. England did not blame the petitioner for her decision. Importantly, the circuit
court found her decision not to go forward with the plea deal to be made “knowingly,
intelligently, and without threat of coercion, force, or duress.” The prosecutor spoke with
Ms. England, with her counsel present, and when the prosecutor asked Ms. England the
leading question of whether she was afraid of the petitioner, she responded, “Oh,
definitely.” Ms. England never offered details concerning her alleged “fear” of the
petitioner, and she never stated that her alleged “fear” was what caused her to change her
mind regarding the plea agreement. See supra note 4.
                                              13
despite the narrow application of the forfeiture-by-wrongdoing doctrine espoused (albeit

in dicta) in Mechling, the majority here expands the doctrine to usurp the petitioner’s right

to confront his co-defendant based upon comments made by the petitioner to the co-

defendant, which lack any indicia of actual or threatened coercion, intimidation, physical

harm, or the like, and which did not involve any hint of domestic violence. This is a

gigantic leap far beyond anything intended in Mechling, and serves to remind us of Justice

Scalia’s warning that “the guarantee of confrontation is no guarantee at all if it is subject

to whatever exceptions courts from time to time consider ‘fair.’” Giles, 554 U.S. at 375.




              There are very few cases from other jurisdictions in which courts have held

the type of conduct displayed by the petitioner herein sufficient to find forfeiture of the

right to confront a witness. The closest is the recent decision issued by the Court of Appeal

of California in People v. Reneaux, 264 Cal.Rptr.3d 459 (Cal. Ct. App. 2020), reh’g denied

(July 14, 2020), review denied (Aug. 26, 2020), which at its core involved domestic

violence. In Reneaux, the defendant was convicted of inflicting corporal injury on his

girlfriend, false imprisonment of her and dissuading her from testifying against him. The

California court found that the defendant had forfeited his right to confront his girlfriend

by his own wrongdoing, which consisted of the following:

                     About a week before he was arrested, defendant went to
              E.’s apartment and spoke with her to “make peace.” On the day
              he was arrested, he called E. from jail. He told her she needed
              to call law enforcement and tell them she had made a false
              report. She agreed to make the call. He continued, that she

                                             14
                 needed to tell law enforcement it was all a lie. She agreed to
                 tell them that. He told her it was “the only way,” the only thing
                 she could do, because he wanted to marry her, and if he went
                 to prison he would not have her anymore. She promised she
                 would get him out. He told her in his arms was the only place
                 he wanted to be. He urged her to “fuckin’ do this baby.” She
                 again promised she would.
                 Shortly after that phone call, E. contacted the police
                 department and told them she wanted to change her story, and
                 what they had in their report was not accurate. She also
                 contacted the district attorney’s office and informed them she
                 had lied in the report. Although E. had earlier contact with law
                 enforcement after the incident between herself and defendant,
                 she did not indicate she wanted to recant her statements or had
                 lied in her statements until after the September 9 phone call
                 with defendant; a phone call in which he encouraged her to not
                 cooperate with law enforcement and cajoled her by promising
                 to marry her, but only if she could get him out of jail by not
                 cooperating with law enforcement. It was reasonable to infer
                 from this evidence, that defendant’s statements telling her not
                 to cooperate with law enforcement and promising to marry her
                 but only if she got him out of jail were intended to, and did,
                 cause E. to recant her statements to law enforcement, and later,
                 to refuse to testify despite a grant of immunity.


Id. at 469-70.




                 The California court found that this evidence, as well as other similar

evidence, was sufficient to support the trial court’s determination that the defendant had

engaged in wrongdoing and therefore forfeited his claim that his constitutional right to

confront the witness. In reaching this decision, the court

                 recognize[d] defendant’s statements here were not explicitly
                 threatening or directive. However, consistent with the broad
                 construction of the elements required for the application of this
                                                15
              doctrine, and the underlying purpose to prevent defendant from
              undermining the judicial process, we do not find such explicit
              behavior to be necessary. This view is particularly apt in the
              context of domestic violence offenses and abusive
              relationships, which typically include an element of inherent
              psychological coercion, and the reality that “[t]his particular
              type of crime is notoriously susceptible to intimidation or
              coercion of the victim to ensure that [the witness] does not
              testify at trial.” (Davis v. Washington (2006) 547 U.S. 813,
              832-833, 126 S.Ct. 2266, 165 L.Ed.2d 224.)
                     Whether      a    defendant’s      conduct     constitutes
              “wrongdoing” depends not necessarily on its character, but on
              the defendant's intent and whether his actions caused the
              witness not to appear. It is true that most of the reported cases
              involving this exception to the Confrontation Clause involve
              serious criminal conduct, but that does not preclude courts
              from finding that nonthreatening conduct such as occurred here
              qualifies as wrongdoing under the appropriate legal standard
              where the defendant acted with the intent to procure the
              witness’s absence from court.


264 Cal. Rptr. at 471 (emphasis added); see also State v. Hallum, 606 N.W.2d 351, 358

(Iowa 2000) (finding forfeiture by wrongdoing where defendant, asserting his influence

over his step-brother who was a co-defendant and had agreed to testify against the

defendant, sent letters to his half-brother advising him to persist in not testifying, to “hang

in there” and “calm down,” but made no actual threats.).




              Interestingly, in her dissenting opinion in Reneaux, Justice Elena J. Duarte,

found the defendant’s conduct insufficient to warrant a forfeiture of his constitutional right

to confront his accuser, despite the crime involved being inextricably connected with

domestic violence. See 264 Cal.Rptr.3d at 478 (Duarte, J., dissenting). Justice Duarte

                                              16
criticized the court for finding that two brief excerpts of phone calls, separated by four

months, and which were nonthreatening and not in violation of any no-contact order rose

to a sufficient level to warrant forfeiture of “a bedrock constitutional right.” Id. at 479.

Instead, Justice Duarte stated that the defendant’s conduct simply did not compare to the

type of conduct other courts had found sufficient to find that a constitutional right was

forfeited. Specifically:

                     In the all-too-typical case involving forfeiture by
              wrongdoing, the defendant prevents a witness from testifying
              or cooperating with law enforcement by killing the witness
              before trial. (See, e.g., Giles v. California (2008) 554 U.S. 353,
              356, 128 S.Ct. 2678, 171 L.Ed.2d 488; People v. Kerley, supra,
              23 Cal.App.5th at pp. 556-557, 233 Cal.Rptr.3d 135; People v.
              Banos (2009) 178 Cal.App.4th 483, 485, 100 Cal.Rptr.3d 476;
              United States v. Cazares (9th Cir. 2015) 788 F.3d 956, 975;
              United States v. Jackson (4th Cir. 2013) 706 F.3d 264, 265;
              United States v. Dhinsa (2d. Cir. 2001) 243 F.3d 635, 652;
              United States v. Cherry (10th Cir. 2000) 217 F.3d 811, 814-
              815; United States v. Emery (8th Cir. 1999) 186 F.3d 921, 926;
              United States v. Houlihan (1st Cir. 1996) 92 F.3d 1271, 1279;
              United States v. White (D.C. Cir. 1997) 116 F.3d 903, 911.)
              But on occasion the definition of wrongful conduct has been
              expanded to include threats, intimidation, and bribery. (See,
              e.g., United States v. Johnson (9th Cir. 2014) 767 F.3d 815,
              818 [death threats]; People v. Jones (2012) 207 Cal.App.4th
              1392, 1399, 144 Cal.Rptr.3d 571 [threat of violence] (Jones);
              United States v. Jackson, supra, 706 F.3d at p. 267, citing
              United States v. Carlson (8th Cir. 1976) 547 F.2d 1346, 1358-
              1359 [intimidation]; State v. Mechling (2006) 219 W.Va. 366,
              633 S.E.2d 311, 326 [physical violence]; People v. Geraci
              (1995) 85 N.Y.2d 359, 625 N.Y.S.2d 469, 649 N.E.2d 817,
              823-824 [bribery].) Where there is a history of domestic
              violence, repeated violations of court orders during jail visits
              and phone calls may also constitute wrongful conduct. (See
              United States v. Montague (10th Cir. 2005) 421 F.3d 1099,
              1102-1104.) Prior to Crawford, wrongful conduct had “also
              been held to include persuasion and control by a defendant, the

                                             17
              wrongful nondisclosure of information, and a defendant’s
              direction to a witness to exercise the fifth amendment
              privilege.” (Steele v. Taylor (6th Cir. 1982) 684 F.2d 1193,
              1201, disapproved on another point in Burns v. Estelle (5th Cir.
              1983) 695 F.2d 847.)
                     Here, defendant displayed none of these tactics. As the
              majority agrees, the defendant’s conduct was neither
              threatening nor in violation of a court order. . . . And although
              Crawford accepted the doctrine of forfeiture by wrongdoing as
              an equitable doctrine (see Crawford, supra, 541 U.S. at p. 62,
              124 S.Ct. 1354), the Court also reaffirmed therein the
              importance of the constitutional right to confront one’s
              accuser by severely limiting those circumstances under which
              that right could be circumvented. Regardless of the effect of
              Crawford on the doctrine at issue here, the majority has not
              cited (and I have not found) any case that has applied the
              doctrine to the type of conduct seen here[.]


Reneaux, 264 Cal.Rptr.3d at 479-80 (some emphasis added) (footnote omitted); see

Commonwealth v. Edwards, 830 N.E.2d 158, 168-69 (Mass. 2005) (adopting the doctrine

of forfeiture by wrongdoing, finding that the doctrine may be applicable to cases in which

the defendant colluded with a witness to plan for the witness’s unavailability, and stating

that “[w]ithout question, the doctrine should apply in cases where a defendant murders,

threatens, or intimidates a witness in an effort to procure that witness’s unavailability.

Similarly, forfeiture will be triggered where a defendant commits a criminal act, such as a

violation of our witness tampering statute, G.L. c. 268, § 13B, in order to procure the

witness’s unavailability.”) (footnotes omitted).




                                             18
              Given the dearth of legal support for the majority’s conclusion that

wrongdoing existed in this case sufficient to find the petitioner forfeited his Sixth

Amendment right to confront witnesses, I am baffled by the majority’s willingness to

ignore Justice Scalia’s admonishment in Giles. The majority has pulled the plug on any

notion of fairness in its determination that these rather benign, nonthreatening statements

made by the petitioner to his co-defendant constituted wrongdoing sufficient to forfeit his

constitutional right to confront the witnesses against him.




              For all the foregoing reasons, I respectfully dissent.




                                             19